Citation Nr: 0418210	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  96-36 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral pes planus.  

2.  Entitlement to service connection for a gynecological 
disorder, to include polycystic ovarian syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
November 1994.  

The issue of entitlement to service connection for a 
gynecological disorder, to include polycystic ovarian 
syndrome, comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board remanded this matter to the RO 
both in February 1998 and August 2001 for further 
development.  While the service connection claim was pending, 
the veteran appealed a November 2000 rating decision denying 
her claim for a compensable rating for bilateral pes planus.  
The veteran testified at a hearing before the undersigned 
Veterans Law Judge in Houston, Texas in July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regards to the claim for a compensable rating for 
service-connected bilateral pes planus, the Board notes that 
the veteran testified that she started receiving treatment 
for her pes planus from a Dr. Moore in Houston, Texas, 
sometime in 2003.  The records from Dr. Moore are not 
included in the file.  Additionally, abnormal callus 
formation was not found in either the June 2000 or June 2002 
VA examinations.  However, the veteran testified at her July 
2003 hearing that she has many calluses that are cracking on 
her feet.  As the record only contains VA medical records 
through May 2002, it fails to include evidence that may 
support the veteran's current complaints of calluses on her 
feet.  Based upon the above, the Board requires that these 
records be obtained before adjudication on the merits.  

As for the service connection claim for a gynecological 
disorder, to include polycystic ovarian syndrome, the last 
Board remand requested, among other things, that the veteran 
be provided a VA examination performed by a gynecology 
specialist to determine the etiology of the veteran's current 
disability.  The examination was performed in June 2002.  
However, the examiner was unable to make a diagnosis of the 
veteran's condition and therefore, unable to give an 
etiological opinion.  The veteran testified at the July 2003 
hearing that she understands her disability to not be a 
gynecological one, but a endocrine disorder.  She testified 
that her VA treating physician referred her to an 
endocrinologist, but claimed that there was no one there to 
treat her for such a disorder.  

Based upon the above information, the Board finds that a VA 
examination conducted by a specialist in the field of 
endocrinology may shed some light on the veteran's disorder 
or disorders.  If the closest VA medical facility to the 
veteran does not have an endocrinologist qualified to 
evaluate her claim, then arrangements should be made to 
procure an endocrinologist who is qualified and able to 
evaluate the veteran.   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
She must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  The VBA AMC must ask the veteran to 
identify all VA and non-VA health care 
providers that have treated or evaluated 
her for her pes planus since May 2002, 
including Dr. Moore.  The RO should then 
obtain records from each health care 
provider the veteran identifies.

3.  The VBA AMC should obtain all VA 
medical records from May 2002 to the 
present pertaining to the veteran's 
gynecological disorder and pes planus.  

4.  After completion of #1-3 above, the 
veteran should be scheduled for a VA 
medical examination by an endocrinologist 
to ascertain the nature, extent, and 
etiology of the veteran's claimed 
gynecological disorder, to include 
polycystic ovarian syndrome.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should determine the veteran's 
current diagnosis and whether it is at 
least as likely as not that her current 
disorder(s) are related to service.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinions.

5.  In the event that the VBA AMC is 
unable to provide the veteran with a VA 
examination by a endocrinologist at a VA 
medical facility nearest to the veteran's 
residence, reasonable steps should be 
made to procure an endocrinologist who is 
qualified and able to evaluate the 
veteran.  

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




